
	
		II
		111th CONGRESS
		1st Session
		S. 194
		IN THE SENATE OF THE UNITED STATES
		
			January 9, 2009
			Mr. Casey (for himself,
			 Ms. Snowe, and Mr. Voinovich) introduced the following bill; which
			 was read twice and referred to the Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Emergency Food Assistance Act of 1983 to
		  require the Secretary of Agriculture to help offset the costs of intrastate
		  transportation, storage, and distribution of bonus commodities provided to
		  States and food assistance agencies under the emergency food assistance
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Bonus TEFAP Assistance Act of
			 2009.
		2.Assistance for costs of
			 distributing bonus commodities
			(a)PurposesThe
			 purposes of this section are—
				(1)to encourage
			 States and food assistance agencies to accept commodities acquired by the
			 Secretary of Agriculture for farm support and surplus removal activities;
			 and
				(2)to offset the
			 costs of the States and food assistance agencies for the intrastate
			 transportation, storage, and distribution of the commodities.
				(b)Costs of
			 distributing bonus commoditiesSection 202 of the Emergency Food
			 Assistance Act of 1983 (7 U.S.C. 7502) is amended by inserting after subsection
			 (a) the following:
				
					(b)Costs of
				distributing bonus commodities
						(1)In
				generalThe Secretary shall use funds made available under
				section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), to provide funding
				described in paragraph (2) to eligible recipient agencies to offset the costs
				of the agencies for intrastate transportation, storage, and distribution of
				commodities described in subsection (a).
						(2)FundingThe
				Secretary shall provide funding described in paragraph (1) to an eligible
				recipient agency at a rate equal to the lower of $0.05 per pound or $0.05 per
				dollar value of commodities described in subsection (a) that are made available
				under this Act to, and accepted by, the eligible recipient
				agency.
						.
			
